Judgment unanimously reversed as a matter of discretion in the interest of justice and new trial granted. Memorandum: The trial court improperly instructed the jury that "Reasonable doubt must * * * be based entirely and absolutely upon some good, sound, substantial reason” (see, People v Payne, 192 AD2d 1117; People v Frank, 186 AD2d 977; see also, People v Towndrow, 187 AD2d 194) and that the People bore the burden of establishing guilt "to a reasonable degree of certainty” (People v Payne, supra; People v Frank, supra). Because the court’s charge effectively reduced the People’s burden of proof and thereby deprived defendants of a fair trial we reverse defendants’ convictions as a matter of discretion in the interest of justice (see, CPL 470.15 [6]) and grant a new trial.
The evidence, viewed in the light most favorable to the People (see, People v Contes, 60 NY2d 620), was sufficient to support defendant Theodore Freeman’s convictions.
In view of our determinations, we do not reach defendants’ remaining contentions. (Appeal from Judgment of Niagara County Court, Hannigan, J.—Sodomy, 1st Degree.) Present— Callahan, J. P., Green, Lawton, Doerr and Boomer, JJ.